Citation Nr: 1702722	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-33 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1964 to January 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

In June 2014, the Board remanded these matters to the Agency of Original Jurisdiction for further development.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to his military service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss is related to his military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, tinnitus was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  Resolving doubt in favor of the Veteran, bilateral hearing loss was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Veteran is competent to discuss observed physical symptoms, such as a whooshing or roaring noise in the ears.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) ("ringing in the ears is capable of lay observation").  Tinnitus, moreover, is a disorder uniquely ascertainable by the senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is, tinnitus is defined as a noise in the ears, a finding that can only be determined by the Veteran's reporting of the condition.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley v. Brown, 5 Vet. App. Vet. App. 155, 159 (1993).

Analysis

The first element of service connection under Shedden is met.  The Veteran reported that he suffers from tinnitus, and the March 2010 VA examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.  In regard to bilateral hearing loss, the March 2010 VA examination revealed the following measured puretone threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
35
50
70
LEFT
45
45
35
50
65

The speech recognition scores in the left and right ears were 84 percent and 88 percent respectively.  Therefore, the Board finds that the Veteran has current disabilities of tinnitus and bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.

The second element of service connection under Shedden is met.  In a February 2010 statement, the Veteran stated he was part of an ordinance company and was always around loud noises with minimal hearing protection.  The Veteran's January 1967 Certificate of Release or Discharge confirms he worked as an auto repairman during service.  A March 2010 statement from the Veteran's Army buddy indicates that the Veteran had told him during service that exposure to shelling and mortar fire and rounds were bothering the Veteran's ears.  Therefore, the Board finds that the Veteran was exposed to loud noise during service and experienced symptomatology therein.

The third element of service connection under Shedden is met.  The Veteran is competent to report symptoms of tinnitus and hearing loss, and the Veteran reported that the symptoms have been present since service.  See August 2014 Audiology C & P Multiple Exam Note.  The Board finds the Veteran's statements regarding the onset of these symptoms to be consistent with the March 2010 statements of his Army buddy regarding the Veteran's ear complaints during service.  The Board affords great probative weight to these lay statements corroborating the onset of symptomatology following excessive exposure to very loud noises including shelling. 

The Board considered the March 2010 VA examiner's opinion as well as the August 2014 addendum opinion addressing the issue of a nexus in the context of the Veteran's service treatment records.  In the August 2014 exam, the VA examiner converted audiometric testing data from the Veteran's entrance and separation examinations from ASA to the current, ISO-ANSI standards in compliance with the Board's June 2014 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  The examiner found that while the audiometric findings on the Veteran's entrance examination showed mild clinical low frequency hearing loss bilaterally, results from audiometric testing on separation showed hearing within normal limits bilaterally.  The examiner concluded that the Veteran's tinnitus and hearing loss are less likely as not the result of military service.  However, the examiner indicated the opinion was based on a lack of objective, supporting evidence including audiograms confirming hearing loss was incurred during service.   As it does not fully address the competent and credible lay statements in the record, the Board affords it less probative weight. 

The Board considered remanding for further development including an additional VA examiner's opinion addressing all of the credible and competent lay statements.  However, the Board finds that a decision may be reached on the basis of the totality of the evidence of record, to include the credible lay statements.  Having weighed the competent lay statements alongside the VA examiner's opinions, the Board concludes the evidence in regard to the nexus element is in relative equipoise. 

Ultimately, as the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his tinnitus and bilateral hearing loss.  Accordingly, the Board finds that a grant of service connection is warranted for tinnitus and bilateral hearing loss.



ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


